United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 02-30930
                          Conference Calendar



ALI REZA DADI,

                                      Petitioner-Appellant,

versus

JOSEPH M. HARO,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1267
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Ali Reza Dadi (“Dadi”), federal prisoner number 59270-079,

appeals the district court’s dismissal with prejudice of his

application for a federal writ of habeas corpus.

     Dadi did not raise his double jeopardy clause argument until

his reply brief, and it is deemed abandoned.     See Cousin v. Trans

Union Corp., 246 F.3d 359, 373 n.22 (5th Cir.), cert. denied, 534

U.S. 951 (2001).     Dadi argues for the first time on appeal that

various actions by the investigating officer and the Bureau of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30930
                                -2-

Prisons constitute the obstruction of justice and violated his

due process and equal protection rights.   This court does not

consider issues raised for the first time on appeal “unless they

involve purely legal questions and failure to consider them would

result in manifest injustice.”   Blanks v. Murco Drilling Corp.,

766 F.2d 891, 897 (5th Cir. 1985).   Because these issues do not

involve purely legal questions and because Dadi could have raised

these issues in his application but did not, there is no manifest

injustice in declining to address these issues on appeal.   See

id.

      As there is no argument properly before this court, the

appeal is frivolous and is dismissed as such.   See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

      APPEAL DISMISSED.